Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 10 February 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Items Alluded to in letter of
                     10. Feb. 1806.
                        
                        Hire of white servant.
                        Saddle & portmanteau.
                        stores down river
                        Horses to come back. Ill use my own to St. Louis.
                        The sale of these horses here will bring somthing
                        expences of travilling
                        
                        Boat passage
                        Breckenridge
                        Fowler
                        Wilkison
                        Adair senator
                        Smith—Do
                        Sebastian the judge Ct of Appeals
                        Innes the judge district court
                        Clay the lawyer
                        Burr.
                        Harrison Govr.
                    